Exhibit 2 to the
Xu Declaration
                                                                           g
                                                                        TORINO                                                   Monday, September 12, 2016
                                                                                                                     Francisco Rodrfguez, Chief Economist
                                                                                                                       franciscorodriguez@torinocap.com



                        Venezuela this Week: Septexnber 12-18, 2016
                                  Dispatch from Caracas

                     Our      takeaway afler a week in Caracas is that stabilization is closer than it appears.
                     Lai;ge cuts in real pubiic expenditures have s~qnij)canUy reduced jlscai imbalances and
                   lirnited the need for monetizing the deficit. The         has avoided hyperinflation at the
                  cast of a deep recession The stabiffza/:fon appears to be helping the government's approval
                        nurnber.\ but pmbabiy not enough to enable it to beat hack the referendurn drive.




      Contents
      What to watch this week ........................................................................................................................................ 2

      Dispatch from Caracas ............................................................................................................................................ 3

         First impressions ................................................................................................................................................. 3

         Adjustment in plain sight .................................................................................................................................... 3

         The referendum and other questions ................................................................................................................. 5

         Of debts and swaps ............................................................................................................................................. 6




                                                                                                                                                                            1




CONFIDENTIAL                                                                                                                                                       ASH_00002255
                                                           g
                                                        TORINO                                Monday, September 12, 2016
                                                                                      Francisco Rodrfguez, Chief Economist
                                                                                        franciscorodriguez@torinocap.com




                                                 What to \Vatch this \veek

         •     The National Electoral Council (CNE) will announce the total number of centers and fingerprint
               machines for the collection of the 20% of signatures needed to validate the recall referendum on the
               week of October 24. The opposition may boycott the event if it deems that the number of fingerprint
               machines is too low or if the CNE requires that a threshold of 20% is met in every state and not just
               nationally.
         •     OPEC will release August production data in its Oil Market Report today. The government has
               already stated that August saw a production decline to 2,328 tbd from 2,447 tbd in August, so the new
               information will come from secondary source data. In the secondary source data, July had seen a
               decline of 19 tbd, contrasting with the official data. Baker-Hughes data show a recovery to 53 from 50
               total rigs in the month of August.
         •     UNASUR continues to advance efforts to kick-start government-opposition talks. Mission Chief Jose
               Luis Rodrfguez Zapatero met with President Maduro for 45 minutes on Sunday, and authorities freed
               the Spanish-Venezuelan activist Gabriel San Miguel on Friday. Local press has reported that a draft
               agreement may include the release of opposition leaders Manuel Rosales and Leopoldo Lopez.
         •     The conflict between the legislative and the executive and judiciary branches continues to escalate as
               the National Assembly refused to back down from the swearing-in of three Amazonas deputies who
               had been suspended by the Electoral Court. According to El Nacional, the National Treasury Office did
               not transfer the resources necessary to pay legislators' wages corresponding to the last two weeks of
               August.
         •     The Summit of Non-Aligned Countries will take place in Margarita Island between September 13 and
               18. The government has tightened security in the area, which will receive ten thousand delegates
               including several heads of state of the movement's 120 member countries.
         •     The opposition has called for new protests on Wednesday September 14 to protest the lack of CNE
               announcements. Protests last week counted with low turnout, in contrast to the large September 1
               demonstrations.
         •     PDVSA may finally announce details of its offer to swap up to $7bn of upcoming maturities on the
               2017 8 Yi and 5   )14   bonds. Failure to present the offer within the next two weeks would make it very
               difficult to comply with the regulatory requirements of an offer in the United States.




                                                                                                                          2




CONFIDENTIAL                                                                                                       ASH_00002256
                                                         g
                                                      TORINO                               Monday, September 12, 2016
                                                                                   Francisco Rodrfguez, Chief Economist
                                                                                     franciscorodriguez@torinocap.com



                                                 Dispatch frorn Caracas

      First impressions
      Last week we led our first Torino research trip to Caracas accompanied by a small group of clients. During
      these days, we had the opportunity to meet with cabinet members and other high-ranking government
      officials as well as electoral authorities, opposition and government political leaders, private sector
      representatives and economic and political analysts. The trip helped bring into focus a clearer view of the
      interaction between the country's economic and political processes which contrasts strongly with the
      conventional wisdom.

      Venezuela is commonly seen as an economy that is in the midst of developing a full-fledged hyperinflation as
      spending far outstrips revenues and a large deficit is continuously monetized. While that was probably a
      correct view up to 2015, we see a different story developing this year. We believe the economy has
      undergone a drastic fiscal and external adjustment in the first eight months of 2016, reducing the deficit and
      limiting the needs for money creation. What had up to now been primarily a quantity adjustment is now
      becoming much more of a price adjustment. In this sense, the spike in inflation observed earlier this year
      reflects a loosening of price controls and materialization of one-time price adjustments rather than a process
      of runaway money creation. This means that price inflation could well be beginning to stabilize and that, at
      the very least, the economy is unlikely to veer off into hyperinflation any time soon.

      Whether this is good news for the government is unclear. If what the government did was to avoid further
      inflationary acceleration through deep fiscal cuts, then it effectively traded off hyperinflation for contraction .
      Whether one of these is better than the other politically is disputable; yet it is clear that a turnaround in public
      opinion is unlikely without a major economic recovery. Even if the government staved off a hyperinflation, the
      fact that it did so through deep real spending and import cuts suggests that the political payoff to its strategy
      will be limited at best. While the government may do better in a recall referendum than it would under a full-
      fledged hyperinflation, that still does not mean it would win it.

      Adjustment in plain sight
      Our discussions with government officials in charge of economic policy confirmed our view that spending
      growth has fallen well below that of revenue so far this year. As we argued in the August 29 edition of this
      report, authorized central government nominal spending has grown just 103% year-on-year so far in 2016, far
      below just about any estimate of inflation, as well as significantly below increases in nominal tax collection
      and non-tax revenues. 1      The consequent reduction in the real fiscal deficit has limited the need for money
      creation. Monetary base growth now stands at 121% year-on-year while central bank lending to state-owned
      enterprises (the main source of deficit monetization) has grown at just 97% year-on-year. In a setting where

      1
          "Venezuela this Week, August 29-Septernber 4: To Hike and to March."
                                                                                                                            3




CONFIDENTIAL                                                                                                       ASH_00002257
                                                            g
                                                       TORINO                         Monday, September 12, 2016
                                                                              Francisco Rodrfguez, Chief Economist
                                                                                franciscorodriguez@torinocap.com
      inflation estimates range anywhere from 200 to 800%, this represents a significant reduction in real monetary
      financing of the government deficit.

      Authorities did recognize that inflation had been high, particularly in the months of May and June, but also
      said that prices had started to stabilize in recent months. This is consistent with at least some private sector
      data. For example, the private consultancy Hinterlaces' measure of street vendor prices in the Petare sector
      of Caracas grew by 202% between April 1 and July 15 (a monthly rate of 37.1%) yet by just 2.0% between July
      15 and August 30 (a monthly rate of 1.4%). This rate of increase appears to closely track that of the Dicom
      rate (Chart 1), the only rate at which private sector importers are currently receiving dollars (the preferential
      Di pro rate is by and large restricted to public sector imports).



                                       Chart 1: Peta re Street Vendors' Prices and DICOM rate
                                160000                                                      700
                                140000                                                         500
                          SlJ
                          u     120000                                                         500
                          s..
                          Q                                                                           (IJ
                         .,., 100000                                                                 .j..J
                                                                                                      re
                         ~
                          SlJ                                                                  400    k

                                80000                                                                ,e.::·
                                                                                                     2
                         .2
                          vi

                                                                                               300 u 0
                          ~     50000                                                                Cl
                          (IJ
                         ,µ
                         if     40000                                                          200

                                 :wooo                                                         100
                                     0                                                         0
                                    4/J./2016   S/J./2016   6/1/2016   7 /J./2016   8/1/2016




                                      Source: Torino Capital, Hinter/aces, Bloomberg.
                         Note: Petare basket expressed in VEF, while the DICOM rate is in VEF/USD.

      The data thus suggests that the economy carried out significant price increases during the first half of the year,
      as prices began to track the Dicom rate. The spread between Dicom and the parallel rate is now well in line
      with the historical post-devaluation spreads between the official and market rate. In other words, Venezuela
      appears to have carried out a major devaluation of the exchange rate relevant for private sector price-setting
      this year, allowing what had up to now been a quantity adjustment to transition to a price adjustment.

      Our analysis was complemented by a visit to the Petare Roundabout, where informal vendors displayed ample
      supplies of food products and other basic staples, all sold at unregulated prices. These observations were
      consistent with our view of Venezuela as an economy where scarcity has until now been driven primarily by
      price controls, and where the easing of these price controls over the past eight months has allowed markets to
      begin to clear and the needed real depreciation to materialize and affect private sector behavior.



                                                                                                                          4




CONFIDENTIAL                                                                                                      ASH_00002258
                                                         g
                                                      TORINO                                    Monday, September 12, 2016
                                                                                        Francisco Rodrfguez, Chief Economist
                                                                                          franciscorodriguez@torinocap.com
      The referendum and other questions
      The latest survey results are starting to give some indication that the recent stabilization of prices may have
      given the government a much-needed boost in its poll numbers 2 • The August Hinterlaces survey showed
      Maduro's approval rating recovering to 31.3% in August from 25.3% in July and a low of 22.0% in June. As
      Chart 2 shows, Datanalisis and Hinterlaces have historically presented similar trends for presidential approval
      ratings; since the latest Datanalisis poll is from July, we will have to wait for their September poll (currently
      being conducted) to confirm the improvement in Maduro's approval in their series.


                                          Chart 2: fv1aduro's approval and disapproval rates




          20%




                                        Source:Torino Capital, Datan6/isis, Hinter/aces.
                                       Note: Series represent percentage of respondents.

      Would this be enough to stave off defeat in a potential recall referendum? That seems unlikely. Only 27.8%
      of Venezuelans would vote in favor of Maduro in the recall vote, less than half the 61.8% that would vote

      2
       The Hinterlaces poll was carried out during the week of August 1-6 and had a sample size of 418 interviews covering 22
      states and with a margin of error of 5.0%. The Datanalisis poll was carried out between Ju ly 13 and July 21 on a sample of
      1000 interviews and had a margin of error of 3.0%.
                                                                                                                                5




CONFIDENTIAL                                                                                                             ASH_00002259
                                                      g
                                                   TORINO                                Monday, September 12, 2016
                                                                                 Francisco Rodrfguez, Chief Economist
                                                                                   franciscorodriguez@torinocap.com
      against, according to the August Hinterlaces poll. While this represents an improvement from mid-June, when
      he was losing the recall vote 19.8-70.1%, it is still much less than what would be needed to turn the tables
      electorally.

      That said, there are still many hurdles that have to be cleared for the opposition for an effective recall. After
      our discussions with electoral authorities and political leaders from both sides of the spectrum, we see a
      reasonable probability that the CNE will decide this week to request that the opposition meet the 20%
      threshold of registered voters in every single state, as opposed to just nationally. Authorities also seem to be
      inclined to use around 3900 fingerprint machines during the validation procedure, well below the 40 thousand
      requested by the opposition.

      The legal and constitutional basis for these decisions is disputed by the opposition. Both are likely to
      represent major hurdles for the collection process. For example, in the June validation of the 1% required
      signatures, the opposition was able to validate 1,331 signatures per fingerprint machine during five days. In
      this event, it would have to validate 1,000 signatures per machine in just three days. There is thus an
      important risk that the opposition will decline to participate in the signature collection process under these
      conditions, opening up a set of uncertain political scenarios.

      Of debts and swaps
      There has been little to no public communication of PDVSA regarding its intention to present an offer to
      bondholders to swap out of the upcoming 2017 amortizations. Our conversations in Caracas confirmed that
      delays had been due to the difficulties obtaining a paying agent for the transaction, an impediment that
      appears to have been resolved. Therefore, we do expect a public swap announcement to be made during the
      next two weeks. If the offer does include a new CITGO-guaranteed issuance, we see reasonable incentives for
      bondholders to participate.

      Authorities continued to reaffirm their commitment to honoring the country's external debt, and we see few
      indications that this commitment has changed. They noted that their strategy is to seek to change the debt
      profile through voluntary swaps of both the PDVSA and the sovereign. FX flows have improved somewhat in
      recent months due to higher oil prices and the materialization of a 2-year extension on China loan
      amortizations that we estimate is generating FX savings of approximately $450mn a month. In fact,
      authorities were confident that the supply situation would improve as goods paid for with these additional
      flows started to come into the country in the next few months. Oil production, however, continues to be the
      Achilles' heel of the Venezuelan economy, as it is unclear that a continuation of the slide in production can be
      averted despite the recovery of oil prices from their lQlS levels.

      We found our conversations with opposition politicians comforting, as there was little support for a forced
      restructuring of external debt if the opposition came to power. Differences between opposition leaders are
      much more centered on strategic issues regarding how to bring about regime change than regarding their
      vision of how to run the economy once they come to power. Almost all of them share the view that policies
      should be much more market and investor-friendly and seem keen to avoid proposals, such as that of debt

                                                                                                                          6




CONFIDENTIAL                                                                                                      ASH_00002260
                                                               g
                                                            TORINO                      Monday, September 12, 2016
                                                                                Francisco Rodrfguez, Chief Economist
                                                                                  franciscorodriguez@torinocap.com
      restructuring, that would increase market uncertainty. Rejection for the idea of a PDVSA bankruptcy (which
      would be necessary to shield assets from attachment in the US during restructuring negotiations) is almost
      unanimous. Opposition representatives also reassured us that they would not question the legality of the
      PDVSA bond swap, as they agreed with the interpretation of the law according to which a new PDVSA issuance
      (even if it was backed by CITGO) does not require National Assembly authorization.




      Francisco Rodrfguez
      Chief Economist
      franciscorodriguez@torinocap .com
      Phone: 212-339-0021 (0), 917-275-2357 (M)




      Disclosure: Although the statements of fact and data in this presentation have been obtained from, and are based upon, sources that
      Torino Capital LLC believes to be reliable, we do not guarantee their accuracy, and any such information may be incomplete or
      condensed. All opinions included in this material constitute Torino Capital LLC's judgment as of the date of this material and are subject
      to change without notice. This material is provided for infom1ational purposes only and is not intended as an offer or solicitation with
      respect to the purchase or sale of any security. This is a product of the sales and trading desk and should not be considered research. It
      is intended for institutional, professional and accredited investors only.

                                                                                                                                              7




CONFIDENTIAL                                                                                                                           ASH_00002261
